DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Citing from another independent claim would make instant claim a dependent claim, which fails to further limiting from said another independent claim, e.g., method claim.  For keeping instant claim its independent status, incorporating claim limitation from said citing claim into instant claim would be needed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US2006/0127880) in view of Gholap et al. (US2006/0188140).
To claim 1, Harris teach a method for determining a quantity of interest related to the density of organic tissue, comprising: 
a) treating the organic tissue by applying a stain (paragraph 0339); 
b) obtaining a digital representation of a histological image of the tissue (Figs. 1A-D, paragraph 0023); 
c) converting the digital representation to a binary image (paragraphs 0040, 0048, 0122); 
d) comparing values of pixels in the binary image to a threshold value to discriminate pixels that represent tissue identified by the stain (paragraphs 0040-0041, Table 2); 
f) iteratively applying a box filter to values of the pixels of interest to obtain a tissue density value for each pixel of interest (paragraphs 0220, 00238, 0252, 0337, 0350-0354); 
g) computing a quantity of interest based upon the tissue density values for the pixels of interest (paragraphs 0211-0212, 0291-0296); and 
h) presenting a tangible representation of the computed quantity of interest (paragraphs 0017, 0035).
But, Harris do not expressly disclose e) adjusting the values of the discriminated pixels to indicate whether they are of interest or not of interest; 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gholap into the method of Harris, in order to adjustment/correct pixel after threshold discrimination/identification.

To claim 11, Harris and Gholap teach a system for indicating a quantity of interest related to the density of organic tissue, comprising: a processor; a memory storing program instructions which, when executed by the processor, implement steps c)-h) of claim 1; and an output device that presents a tangible representation of the quantity of interest (as explained in response to claim 1 above).

To claim 12, Harris and Gholap teach a non-transitory computer-readable medium encoded with program instructions which, when executed by a computer, cause the computer to implement steps c)-h) of claim 1 (as explained in response to claim 1 above).



To claim 2, Harris and Gholap teach claim 1.
Harris and Gholap teach wherein the stain comprises a combination of picrosirius red and alcian blue (as well-known staining method in the art, which would have been obvious to one of ordinary skill in the art to modify by design preference, hence Official Notice is taken).

To claim 3, Harris and Gholap teach claim 1.
Harris and Gholap teach wherein the stain comprises a chromogen substrate (paragraph 0070 of Gholap).

To claim 5, Harris and Gholap teach claim 1.
Harris and Gholap teach wherein the quantity of interest comprises an average density value for tissue of interest in the image, based on the tissue density values of each of the pixels of interest (paragraphs 0240 of Harris).

To claim 6, Harris and Gholap teach claim 1.
Harris and Gholap teach wherein the step of computing the quantity of interest comprises: establishing a number of classes for the tissue density values (paragraphs 0046, 0052, 0078, 082, 0095, 0151, 0156, 0182, 0286, 0343 of Harris), determining the number of pixels of interest whose values fall into each class (paragraphs 0107, 0109, 0208, 0271 of Gholap), and displaying a representation of distribution of the pixels in the classes (as shown in Figs. of Harris and Gholap, wherein differentiation of tissues is considered as distribution of pixels in classes). 

To claim 7, Harris and Gholap teach claim 6.
Harris and Gholap teach wherein the displayed representation comprises a graph illustrating the number of pixels in each class (obvious for modification by design preference, wherein displaying preferential measurements is well-known in the art and recognized by one of ordinary skill in the art for incorporation, hence Official Notice is taken).

To claim 8, Harris and Gholap teach claim 6.
Harris and Gholap teach wherein the displayed representation comprises an indication of the class that represents a predetermined percentile of the total number of pixels of interest (obvious for modification by design preference, wherein displaying preferential measurements is well-known in the art and recognized by one of ordinary skill in the art for incorporation, hence Official Notice is taken).

To claim 9, Harris and Gholap teach claim 1.
Harris and Gholap teach further including the step of producing a color-coded representation of the organic tissue, wherein different colors correspond to different respective tissue density values (paragraphs 0040, 0072 of Harris).

To claim 10, Harris and Gholap teach claim 1.
Harris and Gholap teach`wherein the step of converting the digital representation to a digital image comprises: converting the digital representation into a grayscale image; evaluating individual pixels of the grayscale image relative to a first threshold value that indicates tissue affected by the stain; converting the value of individual pixels associated with tissue affected by the stain to a value indicating that they are not of interest; evaluating individual pixels of the grayscale image relative to a second threshold value; and converting the value of individual pixels whose values are greater than the threshold value to a value indicating that they are of interest (paragraphs 0040-0041, Table 2, 0122, 0260 of Harris, obviously different thresholds are Official Notice is also taken).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US2006/0127880) in view of Gholap et al. (US2006/0188140) and Hornung et al. (US2020/0032265).
To claim 4, Harris and Gholap teach claim 3.
But, Harris and Gholap do not expressly disclose wherein the stain is CD68.
	Hornung teach imaging a tissue with stain comprising CD68 (paragraph 0357), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Harris and Gholap, in order to further stain preference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 18, 2021